Citation Nr: 0631496	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Albuquerque, New Mexico


THE ISSUE

Whether the character of the veteran's discharge from 
service constitutes a bar to the payment of Department of 
Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1947.  He died in December 1990.  The appellant is his 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the 
Albuquerque RO.  The appellant requested a Travel Board 
hearing.  After two canceled hearings she stated, in March 
2005, that she did not have transportation to get to a 
hearing.  The appellant did not request another hearing.  
Thus, no further action in this regard is needed.  38 C.F.R. 
§ 20.704(d) (2006).


FINDINGS OF FACT

1. On November 15, 1945, the veteran was discharged from 
service early in order to reenlist.  The veteran reenlisted 
on November 16, 1945.

2. In March 1947, he received a dishonorable discharge based 
on a court-martial sentence.

3. There is no evidence showing that the veteran was insane 
at the time of the offense that resulted in his court-
martial and dishonorable discharge.




CONCLUSION OF LAW

The character of the veteran's discharge from service is a 
bar to the payment of VA benefits.  38 U.S.C.A. § 5303 (West 
2002 & West Supp. 2005); 38 C.F.R. §§ 3.12, 3.313 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

At the outset of this decision, the Board finds that the 
provisions of the VCAA are not applicable to this claim on 
appeal because the appeal turns on a matter of law and not 
on the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  
Regardless, under 38 U.S.C. § 5103A, VA is not required to 
assist a claimant in developing evidence to substantiate a 
claim where there is no reasonable possibility that such aid 
could substantiate the claim because there is no legal basis 
for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  Also see Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Consequently, the Board is not 
required to address the RO's efforts to comply with the VCAA 
with respect to the issue here on appeal.  

In any event, the appellant was informed of the basis for 
the denial of the claim and afforded an opportunity to 
present information or evidence in support of the claim.

II. Factual Background

A transcript of military service shows that the veteran 
served on active duty from September 1942 to November 15, 
1945 at which time he was separated in order to enlist in 
the Regular Army.  He subsequently served from November 16, 
1945 to March 1947.  A certificate of service indicates that 
the veteran was honorably discharged from the Army in 
November 1945.  Another certificate shows that the veteran's 
service from November 1945 to January 1947 was terminated 
due to a dishonorable discharge.  

The veteran's service personnel records reflect that he 
received a general court-martial in September 1946.  The 
veteran plead not guilty and made an unsworn statement in 
which he admitted the robbery but claimed that he was "a 
little bit drunk" at the time.  In June 1946, he was found 
guilty of feloniously taking a wallet belonging to F. D., by 
force and violence and putting in fear F. D.  

In August 1949, the RO inquired as to whether the veteran 
had been eligible for complete separation from active 
service under the point system, length of service, or under 
any other existing criteria at the time he was separated 
from his first period of service in order to reenlist in the 
regular army.  In October 1949, an official response was 
received that showed the veteran was not eligible for 
discharge in November 1945.

Another request was made in September 1980.  In its December 
1980 response, the National Personnel Records Center stated 
that the veteran was not eligible for complete separation 
when he was discharged in November 1945 and that he had been 
obligated for the duration plus six months.  

III. Legal Criteria and Analysis

The appellant contends that her claim for death benefits 
should be based upon an honorable discharge the veteran 
received for his first period of active duty.  Before the 
appellant's claim for death benefits may be considered, the 
Board must address the underlying issue of whether the 
entire period of active service must be viewed as an 
unbroken period for purposes of determining the character of 
his discharge, or whether any enlistment periods can be 
viewed separately.

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, 
or under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge.  38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service and entitlement 
will be determined by the character of the final termination 
of such period of service.  38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of 
time the person was obligated to serve at the time of entry 
into service; (2) the person was not discharged or released 
from such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
38 C.F.R. § 3.13(c).

Based on the above, the veteran received a "conditional" 
discharge in November 1945 due to the fact that he was 
discharged to reenlist during World War II and that the 
discharge was prior to completion of the initial obligation 
period.  Thus, his period of service from September 1942 to 
March 1947 is viewed, for VA purposes, as one single, 
uninterrupted period, and the character of the final 
determination of service determines entitlement.  38 C.F.R. 
§ 3.13.  Here, the veteran's final discharge was 
dishonorable, which renders the appellant ineligible for 
benefits.  

The regulations clearly state that discharge by reason of 
sentence of a general court-martial, which is the case here, 
is a bar to benefits unless the veteran was insane at the 
time he committed the offenses.  38 C.F.R. § 3.12(a)-(c).  
There are no other exceptions to this particular rule.  
There is no evidence of record that the veteran was insane 
at the time he committed the crime noted above, nor has it 
been contended that he was insane when the criminal act was 
committed.  

The appellant also asserts that the veteran did not have a 
record of persistent misconduct.  Since the veteran did not 
receive a bad conduct discharge due to persistent and 
willful misconduct, the provisions of 38 C.F.R. § 3.12(d)(4) 
are not those on which the bar to benefits is based.  

Based on the aforementioned reasoning, the appellant has no 
legal entitlement to VA benefits, and her claim must be 
denied as a matter of law.  38 C.F.R. § 3.12; see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law).  As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.


ORDER

The character of the veteran's discharge from service is a 
bar to the payment of VA benefits.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


